Title: From James Madison to James Monroe, 13 January 1807
From: Madison, James
To: Monroe, James



Sir,
Department of State January 12. 1807

Your letter of Octr. 24 with the communications which passed with the British Government on the subject of Capt. Whitby was not received till last evening.  Not a moment will be lost in taking the steps most likely to hasten the testimony which may establish the essential facts charged on that officer.  But considering the tedious passage of your letter, the season of the year, the particular severity of the Actual season, and the scanty interval which will precede the 1st. of March, the day fixed for the trial, there is so little probability that the Witnesses can be on the spot in time, that you will perceive the necessity of preparing the Government for a further adjournment or adjournments of the trial.  If there be a sincere disposition, as we trust there is, to bring the offender to a real and not a mock trial, you will find no difficulty in obtaining that and every other reasonable accommodation.  The British Government may be reminded that if justice cannot be done in this case, without witnesses from the United States, it might reasonably have been expected, that Capt. Whitby should either have been given up to be tried within the United States, or at least that a place should have been assigned, Halifax for example, which would have been as consistent as possible with the attendance of Witnesses from the United States.  It is not a sufficient objection, that officers without improper sympathies could not be found there; because there would be no material difference between ordering such to Halifax, and removing thence to Great Britain Capt. Whitby, and those who have accompanied him.
I need not press on you the important light in which an exemplary result to this trial is viewed by the President, and indeed by the Nation; or the perseverance which this recommends in your vigilance and efforts for obtaining it.  Nothing short of some striking proof that the insults and outrages of the Naval Commanders, such as those continually occurring, are no longer to pass with impunity, will restrain men having their propensities and habits.  Among other facts which illustrate these habits and propensities, I inclose certain documents with a correspondence with Mr Erskine, which relate to Capt. Beresford the successor of Capt. Whitby, and to Capt. Douglass of the Bellona lying with the Bellisle and Melampus, in the waters of Virginia.  It now appears that the ships under Douglass were the Agents in the outrage on our neutrality committed by the destruction of the French ship L’Impetueux, on the coast of N. Carolina, which would of itself justify the same interdict against those ships, as was inflicted on the Leander, Cambrian & Driver; and the effects of which would have been felt by the First, if Capn. Beresford had not avoided them by hastening his return to sea.  The course to be pursued with respect to the others will depend on that taken by their commander.
Your letter now acknowledged is the only one received since that of Sept. 13.  From the joint Commission no letter has been received since that of Sept. 12.  From the No. of yours of the 24 of Octr. it appears that an intermediate letter must be on the way or have miscarried.  And I cannot doubt, that within so long a period successive communications of the posture and prospects of the negotiation have been duly put into the usual channels of conveyance.  The delay in their arrival leaves us however in much solicitude, and some embarrassment.  Would it not be well, especially during the Winter when the usual channels become rare, and the monthly packets come direct from Falmouth to New York, to add these to the other chances of conveyance.  Two packets have arrived at New York which left Falmouth since the month of Sept., and a third is daily expected.  I have the honor to remain with high consideration & respect Sir, your most ob Sert.

James Madison

